Exhibit 10.2

INVESTMENT MANAGEMENT TRUST AGREEMENT

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of September 10, 2015, by and between Pace Holdings Corp., a Cayman Islands
exempted company (the “Company”), and Continental Stock Transfer & Trust
Company, a New York corporation (the “Trustee”).

WHEREAS, the Company’s registration statement on Form S-1, Registration
Statement No. 333-206343 (the “Registration Statement”) and prospectus (the
“Prospectus”) for the initial public offering of the Company’s units (the
“Units”), each of which consists of one share of the Company’s Class A ordinary
shares, par value $0.0001 per Ordinary Share (the “Ordinary Shares”), and one
warrant, each warrant entitling the holder thereof to purchase one-third of one
Ordinary Share (such initial public offering hereinafter referred to as the
“Offering”), has been declared effective as of the date hereof by the U.S.
Securities and Exchange Commission; and

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Deutsche Bank Securities Inc. and Citigroup
Global Markets Inc., as the underwriters (the “Underwriters”); and

WHEREAS, as described in the Registration Statement, an aggregate of
$400,000,000 from the proceeds of the Offering and sale of the Private Placement
Warrants (as defined in the Underwriting Agreement) (or $460,000,000 if the
Underwriters’ over-allotment option is exercised in full) will be delivered to
the Trustee to be deposited and held in a segregated trust account located in
the United States (the “Trust Account”) for the benefit of the Company and the
holders of Ordinary Shares included in the Units issued in the Offering as
hereinafter provided (the amount to be delivered to the Trustee (and any
interest subsequently earned thereon) is referred to herein as the “Property,”
the shareholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Shareholders,” and the Public Shareholders and the
Company will be referred to together as the “Beneficiaries”); and

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $14,000,000, or $16,100,000 if the Underwriters’ over-allotment option is
exercised in full is attributable to deferred underwriting discounts and
commissions that may be payable by the Company to the Underwriters upon the
consummation of the Business Combination (as defined below) (the “Deferred
Discount”); and

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

NOW THEREFORE, IT IS AGREED:

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account established by the Trustee at a
branch office of JP Morgan Chase Bank, N.A. located in the United States and at
a brokerage institution selected by the Trustee that is reasonably satisfactory
to the Company;



--------------------------------------------------------------------------------

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

(c) In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property in United States government securities within the meaning
of Section 2(a)(16) of the Investment Company Act of 1940, as amended, having a
maturity of 180 days or less, or in money market funds meeting the conditions of
paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7 promulgated under the
Investment Company Act of 1940, as amended, which invest only in direct U.S.
government treasury obligations, as determined by the Company; it being
understood that the Trust Account will earn no interest while account funds are
uninvested awaiting the Company’s instructions hereunder;

(d) Collect and receive, when due, all interest or other income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

(e) Promptly notify the Company and Deutsche Bank Securities Inc. of all
communications received by the Trustee with respect to any Property requiring
action by the Company;

(f) Supply any necessary information or documents as may be requested by the
Company (or its authorized agents) in connection with the Company’s preparation
of the tax returns relating to assets held in the Trust Account;

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;

(h) Render to the Company monthly written statements of the activities of, and
amounts in, the Trust Account reflecting all receipts and disbursements of the
Trust Account;

(i) Commence liquidation of the Trust Account only after and promptly after
(x) receipt of, and only in accordance with, the terms of a letter from the
Company (“Termination Letter”) in a form substantially similar to that attached
hereto as either Exhibit A or Exhibit B signed on behalf of the Company by its
Chief Executive Officer, Chief Financial Officer or Chairman of the board of
directors (the “Board”) or other authorized officer of the Company, and complete
the liquidation of the Trust Account and distribute the Property in the Trust
Account, including interest (which interest shall be net of any taxes payable
and less up to $50,000 of interest that may be released to the Company to pay
dissolution expenses, it being understood that the Trustee has no obligation to
monitor or question the Company’s position that an allocation has been made for
taxes payable), only as directed in the Termination Letter and the other
documents referred to therein; provided, that, in the case a Termination Letter
in the form of Exhibit A is received, no funds shall be released from the Trust
Account in connection therewith unless the Instruction Letter referred to
therein expressly provides that the Deferred Discount be paid directly to the
account or accounts directed by Deutsche Bank Securities Inc., or (y) upon the
date which is 24 months after the closing of the Offering, if a Termination
Letter has not been received by the Trustee prior to such date, in which case
the Trust Account shall be liquidated in accordance with the procedures set
forth in the Termination Letter attached as

 

2



--------------------------------------------------------------------------------

Exhibit B and the Property in the Trust Account, including interest (which
interest shall be net of any taxes payable and less up to $50,000 of interest
that may be released to the Company to pay dissolution expenses), shall be
distributed to the Public Shareholders of record as of such date; provided,
however, that in the event the Trustee receives a Termination Letter in a form
substantially similar to Exhibit B hereto, or if the Trustee begins to liquidate
the Property because it has received no such Termination Letter by the date
which is 24 months after the closing of the Offering, the Trustee shall keep the
Trust Account open until twelve (12) months following the date the Property has
been distributed to the Public Shareholders;

(j) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C (a “Tax
Payment Withdrawal Instruction”), withdraw from the Trust Account and distribute
to the Company the amount of interest earned on the Property requested by the
Company to cover any tax obligation owed by the Company as a result of assets of
the Company or interest or other income earned on the Property, which amount
shall be delivered directly to the Company by electronic funds transfer or other
method of prompt payment, and the Company shall forward such payment to the
relevant taxing authority; provided, however, that to the extent there is not
sufficient cash in the Trust Account to pay such tax obligation, the Trustee
shall liquidate such assets held in the Trust Account as shall be designated by
the Company in writing to make such distribution; so long as there is no
reduction in the principal amount initially deposited in the Trust Account;
provided, however, that if the tax to be paid is a franchise tax, the written
request by the Company to make such distribution shall be accompanied by a copy
of the franchise tax bill for the Company and a written statement from the
principal financial officer of the Company setting forth the actual amount
payable (it being acknowledged and agreed that any such amount in excess of
interest income earned on the Property shall not be payable from the Trust
Account). The written request of the Company referenced above shall constitute
presumptive evidence that the Company is entitled to said funds, and the Trustee
shall have no responsibility to look beyond said request; and

(k) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Section 1(i) or (j) above.

2. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board, Chief Executive Officer or Chief Financial
Officer. In addition, except with respect to its duties under Sections 1(i) and
1(j) hereof, the Trustee shall be entitled to rely on, and shall be protected in
relying on, any verbal or telephonic advice or instruction which it, in good
faith and with reasonable care, believes to be given by any one of the persons
authorized above to give written instructions, provided that the Company shall
promptly confirm such instructions in writing;

(b) Subject to Section 4 hereof, hold the Trustee harmless and indemnify the
Trustee from and against any and all expenses, including reasonable counsel fees
and disbursements, or losses suffered by the Trustee in connection with any
action taken by it hereunder and in connection with any action, suit or other
proceeding brought against the Trustee

 

3



--------------------------------------------------------------------------------

involving any claim, or in connection with any claim or demand, which in any way
arises out of or relates to this Agreement, the services of the Trustee
hereunder, or the Property or any interest earned on the Property, except for
expenses and losses resulting from the Trustee’s gross negligence, fraud or
willful misconduct. Promptly after the receipt by the Trustee of notice of
demand or claim or the commencement of any action, suit or proceeding, pursuant
to which the Trustee intends to seek indemnification under this Section 2(b), it
shall notify the Company in writing of such claim (hereinafter referred to as
the “Indemnified Claim”). The Trustee shall have the right to conduct and manage
the defense against such Indemnified Claim; provided that the Trustee shall
obtain the consent of the Company with respect to the selection of counsel,
which consent shall not be unreasonably withheld. The Trustee may not agree to
settle any Indemnified Claim without the prior written consent of the Company,
which such consent shall not be unreasonably withheld. The Company may
participate in such action with its own counsel;

(c) Pay the Trustee the fees set forth on Schedule A hereto, including an
initial acceptance fee, annual administration fee, and transaction processing
fee which fees shall be subject to modification by the parties from time to
time. It is expressly understood that the Property shall not be used to pay such
fees unless and until it is distributed to the Company pursuant to Sections 1(i)
through 1(j) hereof. The Company shall pay the Trustee the initial acceptance
fee and the first annual administration fee at the consummation of the Offering.
The Trustee shall refund to the Company the monthly fee (on a pro rata basis)
with respect to any period after the liquidation of the Trust Account. The
Company shall not be responsible for any other fees or charges of the Trustee
except as set forth in this Section 2(c) and as may be provided in Section 2(b)
hereof;

(d) In connection with any vote of the Company’s shareholders regarding a
merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination involving the Company and one or
more businesses (a “Business Combination”), provide to the Trustee an affidavit
or certificate of the inspector of elections for the shareholder meeting
verifying the vote of such shareholders regarding such Business Combination;

(e) Provide Deutsche Bank Securities Inc. with a copy of any Termination
Letter(s) and/or any other correspondence that is sent to the Trustee with
respect to any proposed withdrawal from the Trust Account promptly after it
issues the same;

(f) Expressly provide in any Instruction Letter (as defined in Exhibit A)
delivered in connection with a Termination Letter in the form of Exhibit A that
the Deferred Discount be paid directly to the account or accounts directed by
Deutsche Bank Securities Inc.;

(g) Instruct the Trustee to make only those distributions that are permitted
under this Agreement, and refrain from instructing the Trustee to make any
distributions that are not permitted under this Agreement; and

(h) Within four (4) business days after the Underwriters’ exercise the
over-allotment option (or any unexercised portion thereof) or such
over-allotment expires, provide the Trustee with a notice in writing of the
total amount of the Deferred Discount, which shall in no event be less than
$14,000,000.

 

4



--------------------------------------------------------------------------------

3. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

(a) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this agreement and that which
is expressly set forth herein;

(b) Take any action with respect to the Property, other than as directed in
Section 1 hereof, and the Trustee shall have no liability to any party except
for liability arising out of the Trustee’s gross negligence, fraud or willful
misconduct;

(c) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

(d) Refund any depreciation in principal of any Property;

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the Trustee’s best judgment, except for the Trustee’s gross negligence, fraud or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee, which counsel may be the Company’s
counsel), statement, instrument, report or other paper or document (not only as
to its due execution and the validity and effectiveness of its provisions, but
also as to the truth and acceptability of any information therein contained)
which the Trustee believes, in good faith and with reasonable care, to be
genuine and to be signed or presented by the proper person or persons. The
Trustee shall not be bound by any notice or demand, or any waiver, modification,
termination or rescission of this Agreement or any of the terms hereof, unless
evidenced by a written instrument delivered to the Trustee, signed by the proper
party or parties and, if the duties or rights of the Trustee are affected,
unless it shall give its prior written consent thereto;

(g) Verify the accuracy of the information contained in the Registration
Statement;

(h) Provide any assurance that any Business Combination entered into by the
Company or any other action taken by the Company is as contemplated by the
Registration Statement;

 

5



--------------------------------------------------------------------------------

(i) File information returns with respect to the Trust Account with any local,
state or federal taxing authority or provide periodic written statements to the
Company documenting the taxes payable by the Company, if any, relating to any
interest income earned on the Property;

(j) Prepare, execute and file tax reports, income or other tax returns and pay
any taxes with respect to any income generated by, and activities relating to,
the Trust Account, regardless of whether such tax is payable by the Trust
Account or the Company, including, but not limited to, franchise and income tax
obligations, except pursuant to Section 1(j) hereof; or

(k) Verify calculations, qualify or otherwise approve the Company’s written
requests for distributions pursuant to Sections 1(i) and 1(j) hereof.

4. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

5. Termination. This Agreement shall terminate as follows:

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee, pending which the Trustee shall continue to act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed and has agreed to become subject to the
terms of this Agreement, the Trustee shall transfer the management of the Trust
Account to the successor trustee, including but not limited to the transfer of
copies of the reports and statements relating to the Trust Account, whereupon
this Agreement shall terminate; provided, however, that in the event that the
Company does not locate a successor trustee within ninety (90) days of receipt
of the resignation notice from the Trustee, the Trustee may submit an
application to have the Property deposited with any court in the State of New
York or with the United States District Court for the Southern District of New
York and upon such deposit, the Trustee shall be immune from any liability
whatsoever; or

(b) At such time that the Trustee has completed the liquidation of the Trust
Account and its obligations in accordance with the provisions of Section 1(i)
hereof (which section may not be amended under any circumstances) and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 2(b).

6. Miscellaneous.

(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party

 

6



--------------------------------------------------------------------------------

immediately if it has reason to believe unauthorized persons may have obtained
access to such confidential information, or of any change in its authorized
personnel. In executing funds transfers, the Trustee shall rely upon all
information supplied to it by the Company, including, account names, account
numbers, and all other identifying information relating to a Beneficiary,
Beneficiary’s bank or intermediary bank. Except for any liability arising out of
the Trustee’s gross negligence, fraud or willful misconduct, the Trustee shall
not be liable for any loss, liability or expense resulting from any error in the
information or transmission of the funds.

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. This Agreement may be executed in several original or
facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for
Section 1(i) hereof (which may not be modified, amended or deleted without the
affirmative vote of sixty five percent (65%) of the then outstanding Ordinary
Shares and Class F ordinary shares, par value $0.0001 per share, of the Company
voting together as a single class; provided that no such amendment will affect
any Public Shareholder who has otherwise indicated his election to redeem his
Ordinary Shares in connection with a shareholder vote sought to amend this
Agreement, this Agreement or any provision hereof may only be changed, amended
or modified (other than to correct a typographical error) by a writing signed by
each of the parties hereto.

(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, State of New York, for purposes
of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:

if to the Trustee, to:

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven G. Nelson or Frank Di Paolo

Fax No.: (212) 509-5150

if to the Company, to:

Pace Holdings Corp.

301 Commerce Street, Suite 3300

Fort Worth, TX 76102

Attn: Clive D. Bode, Esq.

Fax No.: (512) 537-6601

 

7



--------------------------------------------------------------------------------

in each case, with copies to:

Weil Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attn: Jennifer A. Bensch, Esq.

Fax No.: (212) 310-8007

and

Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Attn: Ravi Raghunathan and Michael Tomaino

Fax No.: (646) 666-3375

and

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue, Suite 1400

Palo Alto, CA 94301

Attn: Gregg A. Noel, Esq.

         Michael J. Mies, Esq.

Fax No.: (213) 621-5234

Fax No.: (650) 798-6588

(f) This Agreement may not be assigned by the Trustee without the prior consent
of the Company.

(g) Each of the Company and the Trustee hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

(h) This Agreement is the joint product of the Trustee and the Company and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of such parties and shall not be construed for or against any party
hereto.

(i) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of a signed counterpart of this
Agreement by facsimile or electronic transmission shall constitute valid and
sufficient delivery thereof.

 

8



--------------------------------------------------------------------------------

(j) Each of the Company and the Trustee hereby acknowledges and agrees that
Deutsche Bank Securities Inc. is a third party beneficiary of this Agreement.

(k) Except as specified herein, no party to this Agreement may assign its rights
or delegate its obligations hereunder to any other person or entity.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

Continental Stock Transfer & Trust Company, as Trustee By:

/s/ Frank A. Di Paolo

Name: Frank A. Di Paolo Title: Vice President Pace Holdings Corp. By:

/s/ Karl Peterson

Name: Karl Peterson Title: President and Chief Executive Officer

 

[Signature Page to Investment Management Trust Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

Fee Item    Time and method of payment    Amount

Initial acceptance fee

   Initial closing of IPO by wire transfer.    $2,000.00

Annual fee

   First year, initial closing of IPO by wire transfer, thereafter on the
anniversary of the effective date of the IPO by wire transfer or check.   
$10,000.00

Transaction processing fee for disbursements to Company under Sections 1(i) and
1(j)

   Deduction by Trustee from accumulated income following disbursement made to
Company under Section 1    $250.00

Paying Agent services as required pursuant to Section 1(i)

   Billed to Company upon delivery of service pursuant to Section 1(i)   
Prevailing rates

 

Sched. A-1



--------------------------------------------------------------------------------

EXHIBIT A

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven G. Nelson and Frank Di Paolo

Re: Trust Account No. [                    ] Termination Letter

Gentlemen:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Pace Holdings Corp. (“Company”) and Continental Stock Transfer & Trust Company
(“Trustee”), dated as of [●], 2015 (“Trust Agreement”), this is to advise you
that the Company has entered into an agreement with [                    ]
(“Target Business”) to consummate a business combination with Target Business
(“Business Combination”) on or about [insert date]. The Company shall notify you
at least forty-eight (48) hours in advance of the actual date of the
consummation of the Business Combination (“Consummation Date”). Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account on [insert date],
and to transfer the proceeds to the above-referenced trust checking account at
JP Morgan Chase Bank, N.A. to the effect that, on the Consummation Date, all of
funds held in the Trust Account will be immediately available for transfer to
the account or accounts that the Company and Deutsche Bank Securities Inc.
(“Deutsche Bank”) (with respect to the Deferred Discount) shall direct on the
Consummation Date. It is acknowledged and agreed that while the funds are on
deposit in the trust checking account at JP Morgan Chase Bank, N.A. awaiting
distribution, neither the Company nor Deutsche Bank will earn any interest or
dividends.

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated concurrently with your transfer of funds to the accounts as
directed by the Company (the “Notification”) and (ii) the Company shall deliver
to you (a) [an affidavit] [a certificate] of the Chief Executive Officer, which
verifies that the Business Combination has been approved by a vote of the
Company’s shareholders, if a vote is held and (b) joint written instruction
signed by the Company and Deutsche Bank with respect to the transfer of the
funds held in the Trust Account, including express instruction to pay the
Deferred Discount from the Trust Account directly to the account or accounts
directed by Deutsche Bank (the “Instruction Letter”). You are hereby directed
and authorized to transfer the funds held in the Trust Account immediately upon
your receipt of the Notification and the Instruction Letter, in accordance with
the terms of the Instruction Letter. In the event that certain deposits held in
the Trust Account may not be liquidated by the Consummation Date without
penalty, you will notify the Company in writing

 

A-2



--------------------------------------------------------------------------------

of the same and the Company shall direct you as to whether such funds should
remain in the Trust Account and be distributed after the Consummation Date to
the Company. Upon the distribution of all the funds, net of any payments
necessary for reasonable unreimbursed expenses related to liquidating the Trust
Account, your obligations under the Trust Agreement shall be terminated.

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in the notice as soon thereafter as possible.

 

Very truly yours, Pace Holdings Corp. By:  

 

Name:   Title:  

cc: Deutsche Bank Securities Inc.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven G. Nelson and Frank Di Paolo

Re: Trust Account No. [                    ] Termination Letter

Gentlemen:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Pace Holdings Corp. (“Company”) and Continental Stock Transfer & Trust Company
(“Trustee”), dated as of [●], 2015 (“Trust Agreement”), this is to advise you
that the Company has been unable to effect a business combination with a Target
Business (“Business Combination”) within the time frame specified in the
Company’s Amended and Restated Certificate of Incorporation, as described in the
Company’s Prospectus relating to the Offering. Capitalized terms used but not
defined herein shall have the meanings set forth in the Trust Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account on [●], 2017 and to transfer
the total proceeds to the trust checking account at JP Morgan Chase Bank, N.A.
to await distribution to the Public Shareholders. The Company has selected [●],
2017, as the record date for the purpose of determining the Public Shareholders
entitled to receive their share of the liquidation proceeds. You agree to be the
Paying Agent of record and, in your separate capacity as Paying Agent, agree to
distribute said funds directly to the Company’s Public Shareholders in
accordance with the terms of the Trust Agreement and the Amended and Restated
Certificate of Incorporation of the Company. Upon the distribution of all the
funds, your obligations under the Trust Agreement shall be terminated, except to
the extent otherwise provided in Section 1(j) of the Trust Agreement.

 

Very truly yours, Pace Holdings Corp. By:  

 

Name:   Title:  

cc: Deutsche Bank Securities Inc.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven G. Nelson and Frank Di Paolo

Re: Trust Account No. [                    ] Tax Payment Withdrawal Instruction

Gentlemen:

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Pace Holdings Corp. (“Company”) and Continental Stock Transfer & Trust Company
(“Trustee”), dated as of [●], 2015 (“Trust Agreement”), the Company hereby
requests that you deliver to the Company $[●] of the interest income earned on
the Property as of the date hereof. Capitalized terms used but not defined
herein shall have the meanings set forth in the Trust Agreement.

The Company needs such funds to pay for the tax obligations as set forth on the
attached tax return or tax statement. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

[WIRE INSTRUCTION INFORMATION]

 

Very truly yours, Pace Holdings Corp. By:  

 

Name:   Title:  

cc: Deutsche Bank Securities Inc.

 

C-1